Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Street railroads, § 94*—right of pedestrian to rely on care of company. A pedestrian in attempting to cross street car tracks around the rear of a car which had stopped to receive passengers has a right to presume and to rely to some extent, at least, upon the presumption that a car coming from the opposite direction would not approach without warning. 3. Street railroads, § 95*—effect of failure to stop, loofo and listen. Mere failure of a person to stop, look and listen as he approaches a railroad crossing is not necessarily negligence on his part, as a matter of law, and whether such failure is negligence, in fact, depends upon the facts and circumstances surrounding the accident.